PER CURIAM.
Marlene Murrah Rouco, the former wife, appeals a final judgment of dissolution of marriage. The former wife and Armando M. Rouco, the former husband, both appeal the trial court order granting in part and denying in part attorney’s fees and costs to the wife. We affirm.
The wife contends that the trial court made inadequate provisions for alimony and child support; that the court assigned an inadequate value to the closely held company owned by the parties; and that the trial court abused its discretion in permitting a ten-year payout, with interest, of *814the wife's fifty percent interest in the business.
After carefully considering the parties’ respective contentions on appeal, we conclude that there is substantial competent evidence underlying the trial court’s factual determinations and that the trial court acted within the bounds of discretion permitted by Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). The award of attorney’s fees to the wife was likewise consistent with the discretion permitted by Cana-karis and such cases as Nisbeth v. Nisbeth, 568 So.2d 461 (Fla. 3d DCA 1990), and Kuse v. Kuse, 533 So.2d 828, 829 (Fla. 3d DCA 1988). By the same token, the trial court had the discretion to adjust the amount of fees and costs to be awarded, and we are not persuaded that the court abused its discretion in that regard. The orders under review are therefore affirmed.